                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JERRY RUTLIN,                                     )
                                                  )
                  Petitioner,                     )
                                                  )
            vs.                                   )           Case No. 4:15CV658 ACL
                                                  )
CINDY GRIFFITH,                                   )
                                                  )
                  Respondent.                     )

                                 MEMORANDUM AND ORDER

       This closed matter under 28 U.S.C. ' 2254 is before the Court on Petitioner Jerry Rutlin’s

Motion to Amend Judgment Pursuant to Federal Rule of Civil Procedure 59(e). (Doc. 40.)

Respondent has filed a Response in opposition (Doc. 43), and Rutlin has filed a Reply (Doc. 46).

       On September 25, 2018, the Court denied Rutlin’s Petition, and entered a Judgment of

Dismissal. (Docs. 38, 39.) Rutlin now requests that the Court vacate that judgment as to

Ground 1 and enter a judgment of acquittal. He argues that the Court should conduct an

evidentiary hearing as to Grounds 3 and 5 and, upon hearing, grant him a new trial. Rutlin

argues in the alternative that the Court should issue a certificate of appealability as to Grounds 1,

3, and 5.

       Motions to alter or amend a judgment brought pursuant to Rule 59(e) “serve a limited

function: to correct manifest errors of law or fact or to present newly discovered evidence.”

Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988) (citations omitted). They

cannot be used to introduce evidence that could have been offered during the pendency of the

motion, or “to raise arguments which could have been raised prior to the issuance of the

judgment.” Preston v. City of Pleasant Hill, 642 F.3d 646, 652 (8th Cir. 2011). A district court

has “broad discretion” in determining whether to grant a Rule 59(e) motion. Briscoe v. Cty. of
                                                                                   Page 1 of 2
St. Louis, Mo., 690 F.3d 1004, 1015 (8th Cir. 2012).

       Rutlin raises the same issues here as he did in his Petition and, to the extent he raises any

new issues, the Court may not review them. Cole v. Roper, No. 4:10CV197CEJ, 2013 WL

869396, at *1 (E.D. Mo. Mar. 7, 2013). Further, upon a complete and careful review of Rutlin’s

Motion and the record, the Court finds that Rutlin has failed to establish a manifest error of law or

fact, the discovery of new evidence, or an intervening change in the law such that relief pursuant

to Rule 59(e) is warranted. Finally, the Court declines to reconsider its previous ruling that

Rutlin is not entitled to a certificate of appealability. Rutlin has not made a substantial showing

of the denial of a constitutional right, such that reasonable jurists would find the Court’s

assessment of the constitutional claims debatable, or that the issues presented were adequate to

deserve encouragement to proceed further, Miller-El v. Cockrell, 537 U.S. 322, 336 (2003), or a

showing that reasonable jurists would find it debatable whether the Court’s procedural rulings are

correct. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).




       Accordingly,


       IT IS HEREBY ORDERED that Petitioner’s Motion to Amend Judgment (Doc. 40) is

denied.



Dated: March 29, 2019.

                                               /s/ Abbie Crites-Leoni
                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE




                                                                                         Page 2 of 2
